658 S.E.2d 664 (2008)
STATE
v.
Audrey GOBAL.
No. 545A07.
Supreme Court of North Carolina.
February 4, 2008.
Brian Michael Aus, Durham, for Gobal.
David Gordon, Assistant Attorney General, C. Colon Wlloughby, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 31st day of January 2008 by State of NC for Motion to Extend the Time for Filing State's Brief:
"Motion Allowed. State of NC shall have up to and including the 20th day of February, 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 4th day of February 2008."